— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated March 8, 1977, which, after a statutory fair hearing, affirmed a determination of the local agency, denying the petitioner’s request for medical assistance. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The petitioner has failed to establish that she is entitled to the relief she is seeking (see Social Services Law, § 366). The respondent State commissioner’s determination is supported by substantial evidence and is not arbitrary or capricious. Mollen, P. J., Hopkins, Shapiro and Martuscello, JJ., concur.